Case 1:19-mc-00026-JPO Document17 Filed 09/16/19 Page 1 of 7

 

| GreenbergTraurig

Jason Kislin, Esq.
Tel 973.360.7900
kislinj@gtlaw.com

September 16, 2019

VIA ECF

Honorable J. Paul Oetken
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

 

Re:  Inre Application of Tatiana Akhmedova
Civil Action No. 1:19-mc-00026 (JPO)
Dear Judge Oetken:

We represent non-party Farkhad Akhmedov (“Mr. Akhmedov’”)! in connection
with the above-referenced action, and write pursuant to Your Honor’s Individual Motion
Practices and Rules to respectfully request permission to file a motion to quash any and
all Subpoenas issued by plaintiff, Tatiana Akhmedova, pursuant to Your Honor’s
January 18, 2019 Order granting Ex Parte Application for Discovery Pursuant to 28
USS.C. § 1782 [Dkt. No. 5], and April 24, 2019 Order Granting Plaintiff's Supplemental
Ex Parte Application for Discovery [Dkt. No. 11]. Plaintiff's ex parte application for
discovery failed to advise the Court of all pertinent facts and the nature of the pending
proceedings — including failure to advise the Court of a prior now-pending action filed
by Plaintiff on June 15, 2018 in the Supreme Court of New York, County of New York,
which involves the same subject matter. Mr. Akhmedov respectfully submits that, had
the Court been fully advised of all relevant facts and information, it would not have
granted Plaintiffs application for discovery and would have deferred to the state court.

Meanwhile, Plaintiff has attempted unsuccessfully to obtain related attachment
relief in this Court (Buchwald, D.J.), which casts the bona fides of Plaintiff's Section
1782 application into further question, Ultimately, Judge Buchwald found that “the
Court is not. persuaded that it has subject matter jurisdiction.” (A copy of Judge
Buchwald’s order is attached hereto as Exhibit A.)

 

' This firm enters an appearance on behalf of Mr. Akhmedov for the limited purpose of opposing
Plaintiff's application for discovery pursuant to 28 U.S.C. § 1782 and to seek the relief set forth
herein, and does not otherwise consent to or concede that this Court has personal jurisdiction over
Mr. Akhmedov. To the contrary, this Court does not have personal jurisdiction over Mr.
Akhmedov who resides in Azerbaijan and who does not conduct or transact any business in New
York or anywhere else in the United States. Judge Buchwald has held as much in her earlier
ruling involving these same parties. See Exhibit A.

GREENBERG TRAURIG, LLP # ATTORNEYS AT LAW ®» WWW.GTLAW.COM
500 Campus Drive, Suite 400 = Florham Park, New Jersey 07932 = Tel 973.360.7900 m Fax 973.301.8410

 

ALBANY
AMSTERDAM
ATLANTA

AUSTIN

BOCA RATON
BOSTON

CHICAGO

DALLAS
DELAWARE
DENVER

FORT LAUDERDALE
HOUSTON

LAS VEGAS
LONDON*

LOS ANGELES
MEXICO CITY*
MIAMI

MILAN*

NEW JERSEY

NEW YORK
NORTHERN VIRGINIA
ORANGE COUNTY
ORLANDO
PHILADELPHIA
PHOENIX

ROME*
SACRAMENTO

SAN FRANCISCO
SEQUL*

SHANGHAI

SILICON VALLEY
TALLAHASSEE
TAMPA

TEL AVIVA

TOKYOa

WARSAW~
WASHINGTON, D.C.
WESTCHESTER COUNTY
WEST PALM BEACH

* OPERATES AS
GREENBERG TRAURIG MAFER LLP
+ OPERATES AS
GREENBERG TRAURIG SC
* STRATEGIC ALLIANCE:
* OPERATES AS
GREENBERG TRAURIGLUP
FOREIGNLEGAL CONSULTANT OFFICE
* ABRANCHOF
GREENBERG TRALRIG PA,
FLORIDA, USA
= OPERATES AS.
GREENBERG TRAURIG HORITSU EMUSHO

~ OPERATES AS:
CREENRERTS FRAL RIG GRZFSIAK SPK
Case 1:19-mc-00026-JPO Document17 Filed 09/16/19 Page 2 of 7

Honorable J. Paul Oetken
September 16, 2019
Page 2

In sum, the Subpoenas are improper and should be quashed.
A. Background

This action, as well as all of the other pending actions referenced in Plaintiffs
application, arises out of the divorce proceedings between Plaintiff and her former husband, Mr.
Akhmedov. Plaintiff commenced the divorce proceeding in October 2013 by filing a divorce
petition in the United Kingdom. After many years of litigation, the UK court issued two money
judgments (the “English Judgments”) in favor of Plaintiff.

Plaintiff thereafter commenced this action on January 16, 2019 by filing an ex parte
application for discovery pursuant to 28 U.S.C. § 1782. Plaintiff seeks to obtain discovery in the
form of subpoenas to be served on banks and financial institutions located within the Southern
District of New York, for the production of allegedly relevant documents in the possession,
custody and/or control of American Express Bank Ltd New York, Bank of America, N.A., Bank
of New York Melon, BNP Paribas S.A., Barclay’s Bank PLC, Citibank, N.A. Commerzbank
AG, Credit Suisse Deutsche Bank AG, HSBC Bank (USA) N.A., J.P. Morgan Chase Bank,
N.A., Societe Generale, Standard Chartered Bank, UBS AG and Well Fargo Bank N.A.
(collectively, “New York Banks”). In support of the application, Plaintiff alleges that she
sought discovery for “initial and immediate use” in “pending proceedings in the Republic of the
Marshall Island (Case No. 2018-169), as well as for potential use in other pending Foreign
Proceedings.”

Plaintiff, however, failed to advise this Court of her already pending action in the
Supreme Court of New York, County of New York, Index No. 155688/2018 (the “NY State
Court Action”), which she commenced over one year ago. Plaintiff commenced the NY State
Court Action on or about June 15, 2018, by filing a Motion for Summary Judgment in Lieu of
Complaint in which she sought an order recognizing the English Judgments pursuant to CPLR
§§ 3213 and 5303. On December 14, 2018, Mr. Akhmedov opposed Plaintiff's motion and filed
a cross-motion to dismiss, on grounds that New York courts do not have personal jurisdiction
over Mr. Akhmedov, and further asserting two substantive grounds for refusal to recognize the
English Judgments — including proceedings currently pending in Russia challenging said
judgments. On reply, Plaintiff argued that the Court should order limited jurisdictional
discovery to determine whether Defendant has assets located within the jurisdiction. On March
19, 2019, the parties appeared before the Honorable Debra A. James for a hearing on Plaintiffs
motion and Mr. Akhmedov’s cross-motion. The Court has not yet issued a decision, and both
motions remain pending. In other words, Plaintiff has already sought the relief it now requests
from the state court and the question is sub judice there.

On January 18, 2019, just one day after Plaintiff's motion was deemed fully submitted in
the NY State Court Action, and unknown to Mr. Akhmedov (as this proceeding was not
disclosed to him or to the state court), this Court granted Plaintiff's application, and authorized
Plaintiff to issue and serve subpoenas on the New York Banks [Dkt. No. 5].

GREENBERG TRAURIG, LLP » ATTORNEYS AT LAW =» WWW.GTLAW.COM
Case 1:19-mc-00026-JPO Document17 Filed 09/16/19 Page 3 of 7

Honorable J. Paul Oetken
September 16, 2019
Page 3

B. Plaintiff Cannot Meet The Statutory Requirements for Section 1782
Discovery

28 U.S.C. § 1782 permits federal district courts to authorize certain persons to take
discovery in aid of foreign proceedings. The statute imposes three separate requirements: (1)
that “the person from whom discovery is sought resides” in this district, (2) that “the discovery
is for use in a foreign proceeding before a foreign tribunal,” and (3) that the application is made
by an “interested person.” See 28 U.S.C. § 1782.

Plaintiffs application should have been denied because she does not satisfy the second
statutory requirement: that the discovery be for use in a foreign proceeding. “Not all foreign
matters are ‘proceedings’ within the meaning of section 1782. Rather, section 1782 discovery is
available in aid of ‘adjudicative’ foreign proceedings, and is inappropriate where the merits of a
controversy have already been decided by the foreign tribunal.” Jn re Galaxy Energy and
Resources Co. Pte Ltd., 2019 WL 2743205, at *1 (S.D.N.Y. July 1, 2019). In other words,
adjudicative proceedings are pre-judgment proceedings. Jd Post-judgment enforcement
proceedings, such as Plaintiff is attempting here, are not adjudicative within the meaning of
Section 1782. Id.

Here, each of the foreign proceedings described in Plaintiff's application arise out of and
are directly related to Plaintiff's attempts to recognize and enforce two English Judgments. In
fact, Plaintiff admits that she commenced the RMI litigation (Case No. 2018-169) “seeking to
recognize and enforce two English Judgments pursuant to the Uniform Foreign Money-
Judgments Recognition Act.” [Dkt. No. 3,9 19.]? Plaintiff further admits that she commenced
the Dubai Proceedings “[f]ollowing the issuance of the English Judgments . . . for recognition of
the English Judgments[.]” [/d., | 17.] Plaintiff also alleges that “discovery obtained here will
be used . . . to make additional motions to add judgment debtors” in the UK Action. [/d., 4
2(3).] None of these foreign proceedings are “adjudicative.” See In re Galaxy, 2019 WL
2743205, at *1 (“the only types of foreign proceedings that Galaxy identifies as ones for which
it seeks discovery are ‘[rJecognition and enforcement’ and ‘[a]ttachment and garnishment’
proceedings with respect to the arbitration award that has determined the merits of its dispute .. .
Such proceedings are not ‘adjudicative.’”).

Plaintiff does not seek discovery for aid in any adjudicative foreign proceeding; rather,
Plaintiff impermissibly seeks discovery for the purpose of enforcing the English Judgments.
Plaintiff's ex parte application should not have been granted, this Court lacks jurisdiction to
grant Plaintiff the relief she sought and the Subpoenas to the New York Banks should not have
been issued.

 

> Further, it appears that the RMI litigation has concluded. Specifically, on September 12, 2019, the RMI
court issued a decision and order granting in part and denying in part Plaintiffs motion for summary
judgment. As the RMI litigation has now concluded, any argument that Plaintiff seeks discovery for use
in the RMI litigation must be rejected as moot.

GREENBERG TRAURIG, LLP » ATTORNEYS AT LAW &» WWW.GTLAW.COM
Case 1:19-mc-00026-JPO Document17 Filed 09/16/19 Page 4 of 7

Honorable J. Paul Oetken
September 16, 2019
Page 4

C. Plaintiff’s Application is an Effort to Circumvent the Discovery Rules of the
New York State Court and Obtain Discovery for Purposes of Furthering
Their New York Action

Plaintiff has improperly filed this action in an attempt to circumvent the proper
procedure for obtaining discovery (if the court determines she is entitled to any such discovery)
in the already-pending NY State Court Action. Indeed, in the NY State Court Action Plaintiff
requested the same relief that she now seeks before this court — namely, discovery into whether
Mr. Akhmedov has assets in this jurisdiction. Rather than waiting for the court’s decision in the
NY State Court Action, Plaintiff commenced this separate action — all while concealing from
this court the existence of the NY State Court Action. As there are no foreign adjudicatory
proceedings pending, Plaintiff's purpose in filing this action are dubious, at best.

It seems apparent that Plaintiff is attempting an end-run around the New York State
Court proceeding through the submission of this, otherwise improper, request for discovery
pursuant to 28 U.S.C. 1782. Courts in this Circuit have determined that such bad faith efforts to
circumvent U.S. discovery procedures alone justify the denial of a request made under 28 U.S.C.
1782. “Indeed, courts in this Circuit have instructed that, ‘if the district court determines that a
party’s discovery application under Section 1782 is made in bad faith, for the purpose of
harassment, or unreasonably seeks cumulative or irrelevant materials, the court is free to deny
the application in toto, just as it can if discovery was sought in bad faith in domestic litigation.’”
See In Re Application of Postalis, 2018 WL 6725406, *5 (S.D.N.Y. Dec. 20, 2018) quoting In re
Application Pursuant to 28 U.S.C. Section 1782 for an Order Permitting Christen Sveaas to
Take Discovery from Dominique Levy, L & M Galleries & other non-participants for use in
Actions Pending in the Norway, 249 F.R.D. 96, 107 (S.D.N.Y. 2008); see also Application of
Auto-Guadeloupe Investissement S.A., 2012 WL 4841945 (S.D.N.Y. Oct. 10, 2012) (granting, in
part, a motion to quash a subpoena issued pursuant to section 1782 because the plaintiff failed to
disclose certain related proceedings that tended to demonstrate that the applicant “may have
tried to circumvent some of the safeguards instituted in the United States to prevent discovery
from becoming a vehicle for unwarranted expense and harassment.”).

Plaintiff should not be allowed to avoid the New York State Court proceeding and its
request for jurisdictional discovery there — which has yet to be ruled on — by seeking information
pursuant to 28 U.S.C. 1782. And, for this additional reason, any subpoenas that have been
issued should be quashed.

D. The Court Should Prohibit Plaintiff From Using Any Documents Or
Information Acquired Pursuant to the Court’s Order, In Any Pending Or
Future Proceeding

In light of the fact that Plaintiff obtained the January 18 and April 24 Orders improperly,
including through misrepresentations to this Court, Mr. Akhmedov respectfully submits that the
Court should vacate the Orders, and further enter a protective order requiring Plaintiff to notify
the subpoenaed parties of the vacatur, immediately return any and all documents improperly

GREENBERG TRAURIG, LLP =» ATTORNEYS AT LAW &» WWW.GTLAW.COM
Case 1:19-mc-00026-JPO Document17 Filed 09/16/19 Page 5 of 7

Honorable J, Paul Oetken
September 16, 2019
Page 5

obtained pursuant to the Subpoenas, and prohibiting Plaintiff from using any improperly
obtained information in any pending or future proceeding. See Fed.R.Civ.P. 60(b)(3)
(authorizing a court to relieve a party from a final judgment, order or proceeding for fraud,
misrepresentation, or misconduct by an opposing party); see also Petition of Devlas, 31 F.R.D.
130, 132 (S.D.N.Y. 1962) (noting that Rule 60(b) “is to be liberally construed as a grant of
power to a court to vacate a judgment when such action is appropriate to accomplish justice.”)
(internal citations omitted). Additionally, “[a] party, for good cause, may also ask the § 1782
court to enter a protective order prohibiting use, in the United States proceedings, of documents
obtained under the statute.” Glock v. Glock, 797 F.3d 1002 (11th Cir. 2015) (acknowledging
that a § 1782 applicant could attempt to abuse the statute to obtain documents outside the
discovery procedures set forth in the applicable rules, and that parties concerned that an
applicant “is attempting to use foreign litigation as a ruse for obtaining discovery in the United
States without complying with the usual procedures . . . can and should bring evidence of such
chicanery to the §1782 court’s attention.”). Plaintiff should not be permitted to benefit in any
way by using information obtained by wholly improper means. See e.g., McKersie v. IU Int'l
Corp., 1987 U.S. Dist. LEXIS 6734, at *7 (N.D. Ill. July 9, 1987) (out of plaintiffs’ concerns
that “discovery sought in this case is just a pretext to discover evidence for the Russell plaintiffs
to use in their case . . . to protect against such improper use of discovery, this protective order
will extend to prohibit the use in the Russell litigation of any evidence obtained through
discovery in this case.”).

For all of the reasons set forth herein, because Plaintiff cannot meet the statutory
requirements for Section 1782 discovery, Mr. Akhmedov respectfully requests permission to file
a motion to quash any and all Subpoenas issued to the New York Banks and for the immediate
return and destruction of any and all documents and information improperly obtained by
Plaintiff pursuant to said Subpoenas. Mr. Akhmedov further submits that Plaintiff should be
required to provide Mr. Akhmedoy with a copy of all of the docket entries currently under seal.
Given Plaintiffs clear misuse of Section 1782, the Court can and should vacate the orders based
on this submission (including any letter response and reply) alone.

Respectfully submitted,

s/Jason H. Kislin
Jason H. Kislin

ce: Counsel of Record

 

3 Here, the documents under seal are Plaintiff's supplemental application for discovery, as well as this
Court’s order granting the same. [Dkt. Nos. 7-11, 13, 14.] Plaintiff cannot claim any privacy interests in
the sealed documents, which directly concern and implicate Mr. Akhmedov. Indeed, this proceeding is
just one more step in a pattern of harassment of Mr. Akhmedov and he should be entitled to know the
basis on which Plaintiff's application was granted, particularly where one District Court Judge has
already found the absence of subject matter jurisdiction in a related case between the patties.

GREENBERG TRAURIG, LLP =» ATTORNEYS AT LAW # WWW.GTLAW.COM
Case 1:19-mc-00026-JPO Document17 Filed 09/16/19 Page 6 of 7

EXHIBIT A
Case 1:19-mc-00026-JPO Document17 Filed 09/16/19 Page 7 of 7

Case 1:19-cv-07966-NRB Document6 Filed 08/29/19--Paget..of 4 ney
USDC SDNY

UNITED STATES DISTRICT COURT DOCUMENT
' FILED
SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY

We x |poce: ,
- i CO
TATIANA AKHMEDOVA, DATE FILED: A247] 19

Plaintiff,

 

. ORDER
- against -

FARKHAD AKHMEDOV, and STRAIGHT 19 Civ. 7266 (NRB)

ESTABLISHMENT,

Defendants.

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Having reviewed the First Amended Verified Complaint and the
exhibits annexed thereto, the Court is not persuaded that it has
subject matter jurisdiction. See 28 U.S.C. § 1333.

The plaintiff is hereby granted leave to submit a memorandum
of law to persuade the Court otherwise. If no such memorandum of
law is received within thirty days of this order, the above-
captioned action will be dismissed without prejudice.

SO ORDERED.

Dated: New York, New York ,
August 29, 2019 2
. CA th

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE
